DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 33 and 35-45, the cancellation of claims 1-32 and 34, and the addition of new claims 46-52 filed May 11, 2022.
Information Disclosure Statement
After further review of the documents filed in the current application, it has been determined that copies of the Canadian Office Actions listed on the IDS’s filed on 9/30/2020, 5/11/2021, and 3/18/2022 have been received.
Drawings
The examiner would like to note that based on the language of claims 33 and 35-52, the claims are drawn to the embodiment discussed in Paragraph 49 of the specification and schematically shown in new Figure 13.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the blocking member and the mechanical structure connecting the blocking member to the structure in Figures 5 and 8-12, as recited in claims 33 and 35-52, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33 and 35-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Paragraph 49 and new schematic figure 13 do not provide an adequate description and illustration of the embodiment including the blocking member of US Patent 5,085,475, such that one can ascertain which components of applicant’s device are included and excluded from the embodiment discussed in Paragraph 49 and how the blocking member is mechanically incorporated into the mechanism shown in the remainder of the drawings and specification.  For example, it is unclear how the spring 202, the motor 410, and link 200 of the current application are incorporated with the structure of US Patent 5,085,475 to result in the claimed invention.  Specifically, the blocking member 30 of US Patent 5,085,475 moves to the left to the unblocking position when pushed by shaft 52 connected to solenoid 48.  The motor 410 of the current application retracts or pulls shaft 412 inwards or to the right to cause pin 483 to compress spring 202 against link 200, causing the spring to urge end wall 240 toward the motor.  Another example, how is the blocking member incorporated with the link and spring of the current application to move from the blocking position to the unblocking position, when the shaft moves from the start position to the intermediate position, and then is retained by the spring when the shaft moves from the intermediate position to the end position.  The shaft of US Patent 5,085,475 does not move in this manner, and therefore, how is the blocking member connected to the link, spring, and motor of the current application such that the link, spring, and motor cooperate as recited in the claims?  The amendments to Paragraph 49 of the specification and new schematic Figure 13 do not provide enablement for the claimed invention because they do not provide a clear description of how the mechanical components of the current application are combined with the mechanical components of US Patent 5,085,475 to result in the claimed invention.
Response to Arguments
Applicant's arguments filed May 11, 2022 regarding the rejections under 35 U.S.C. 112(a) set forth in the previous Office Action have been fully considered but they are not persuasive. Applicant is referred to the expanded rejection of claims 33 and 35-52 under 35 U.S.C. 112(a) set forth above.  The amendments to Paragraph 49 of the specification and new schematic Figure 13 do not provide enablement for the claimed invention because they do not provide a clear description of how the mechanical components of the current application are combined with the mechanical components of US Patent 5,085,475 to result in the claimed invention.
No prior art could be applied to the claims, but as set forth above, the embodiment of the claims is not enabled by the specification and drawings.
In light of applicant’s amendments to the claims, the claim objections and rejections under 35 U.S.C. 112(b), 102, and 103 set forth in the previous Office Action are withdrawn.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 18, 2022